United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glenside, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2186
Issued: April 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2008 appellant timely appealed the May 6, 2008 merit decision of the
Office of Workers’ Compensation Programs, which affirmed a schedule award for permanent
impairment of the left upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has greater than six percent impairment of the left upper
extremity.
FACTUAL HISTORY
Appellant, a 41-year-old letter carrier, injured his left upper extremity in the performance
of duty on March 21, 2005. The Office accepted his claim for left olecranon fracture. Appellant
underwent surgery on March 22, 2005, which the Office approved. The Office also authorized a
November 21, 2005 surgical procedure to remove previously installed hardware.
On

December 8, 2005 appellant returned to work in a limited-duty capacity. He resumed his regular
letter carrier duties on January 4, 2006.
Appellant filed a claim for a schedule award on September 18, 2007. In a report dated
June 21, 2007, Dr. Nicholas P. Diamond, a pain management specialist, found 48 percent
impairment of the left upper extremity. His overall rating included components for sensory
deficit (2 percent), loss of grip strength (30 percent), and “4/5 motor strength deficit left elbow”
(24 percent).
The Office subsequently referred the case file, including Dr. Diamond’s impairment
rating, to its district medical adviser, Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon. In a report dated September 15, 2007, Dr. Berman disagreed with Dr. Diamond’s
30 percent rating for loss of grip strength. He explained that decreased strength cannot be rated
in the presence of decreased motion and painful conditions. As both of these factors were
present during Dr. Diamond’s examination, an award for grip strength was inappropriate. While
he disagreed with the grip strength rating, Dr. Berman concurred with the two percent award for
sensory deficit involving the ulnar nerve. Additionally, he found three percent impairment for
loss of motion in the elbow. Dr. Berman also recommended an additional three percent
impairment for pain. However, he did not specifically comment on Dr. Diamond’s 24 percent
impairment rating for “4/5 motor strength deficit left elbow.”
By decision dated October 16, 2007, the Office granted a schedule award for six percent
impairment of the left upper extremity. The award covered a period of 131.04 days (18.72
weeks) from June 21 to October 30, 2007.
Appellant requested an oral hearing, which was held on February 26, 2008. In a decision
dated May 6, 2008, the hearing representative affirmed the Office’s October 16, 2007 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).3

1

The Act provides that for a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’
compensation. 5 U.S.C. § 8107(c)(1) (2006).
2

20 C.F.R. § 10.404 (2008).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

2

ANALYSIS
The case is not in posture for decision. Although the district medical adviser properly
explained why Dr. Diamond’s 30 percent grip strength rating was inappropriate under the
A.M.A., Guides,4 he neglected to address the propriety of Dr. Diamond’s 24 percent impairment
rating for “4/5 motor strength deficit left elbow.” This apparent oversight necessitates a remand
for further review. The district medical adviser also failed to justify an additional three percent
impairment for pain. Dr. Berman cited Figure 18-1, A.M.A., Guides 574, as support for
assigning additional impairment due to pain.5 But he neglected to explain why his other ratings
for sensory deficit and loss of motion did not adequately address the full extent of appellant’s left
upper extremity impairment. Absent such explanation, the district medical adviser’s additional
three percent rating for pain is unjustified. Accordingly, the case is remanded to the Office for
further medical development, after which the Office shall issue a de novo decision regarding
appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.

4

Decreased strength cannot be rated in the presence of “decreased motion” or “painful conditions” that prevent
effective application of maximal force in the region being evaluated. A.M.A., Guides 508, section 16.8a.
5

The A.M.A., Guides limit the circumstances under which a pain-related impairment may be assessed under
Chapter 18. If an impairment can be adequately rated on the basis of the body and organ impairment systems given
in other chapters of the A.M.A., Guides, such as Chapters 13, 16 and 17, then pain-related impairments should not
be assessed using Chapter 18. See A.M.A., Guides 571, section 18.3b. The A.M.A., Guides provide for an
incremental adjustment of up to three percent for pain when the conventional rating system does not adequately
encompass the burden of the individuals condition. Where the pain-related impairment appears to increase the
burden of the individual’s condition “slightly,” the physician can increase the percentage found under the
conventional rating system by up to three percent. See A.M.A., Guides 573, section 18.3d; A.M.A., Guides 574,
Figure 18-1.

3

ORDER
IT IS HEREBY ORDERED THAT the May 6, 2008 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision.
Issued: April 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

